NUMBER 13-05-00403-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI B EDINBURG
                                                                                                                       

MARCUS ANTHONY FLORES,                                                        Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                    Appellee.
               
                                                                                                        
  On appeal from the 36th District Court of San Patricio
County, Texas.
                                                                               
                                        
                       MEMORANDUM OPINION
 
               Before Justices Hinojosa,
Rodriguez, and Garza
                         Memorandum
Opinion by Justice Hinojosa
 




In January 1999, appellant, Marcus Anthony
Flores,  pleaded no contest to delivery
of a controlled substance (cocaine) of more than four grams but less than 200
grams.   See Tex. Health & Safety Code Ann. ' 481.112(d) (Vernon 2003).  Pursuant to a plea bargain agreement, the
trial court deferred adjudication and placed appellant on community supervision
for ten years.  In May 2005, on the
State's motion, the trial court
revoked appellant=s community supervision, adjudged him
guilty, and assessed his punishment at ten years= imprisonment and a $2,500 fine. This appeal
followed.
A.  Anders Brief
Appellant=s court-appointed attorney has filed an Anders
brief, asserting there is no basis for this appeal.  See Anders v. California, 386 U.S.
738, 744 (1967).  In the brief, counsel
states that he has reviewed the clerk=s record and reporter=s
record and has concluded that this appeal is frivolous and without merit.  See id.  The brief meets the requirements of Anders
as it presents a professional evaluation showing why there are no arguable
grounds for advancing an appeal.  See
Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).  In compliance with High v. State, 573
S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978), counsel has carefully
discussed why, under the controlling authorities, there are no errors in the
trial court=s judgment. 
In the brief, appellant=s counsel certifies that he has informed appellant
of his right to review the appellate record and to file a pro se brief.  Appellant filed a pro se brief raising the
following issues:  (1) ineffective
assistance of counsel, and (2) unduly harsh sentencing.
                                         B.  Independent
Review of Record




Upon receiving a Afrivolous
appeal@ brief, the appellate courts must conduct Aa full examination of all the proceedings to decide
whether the case is wholly frivolous.@  Penson v.
Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W.3d 312,
313 (Tex. App.BCorpus Christi 2004, no pet.).  We have carefully reviewed the appellate
record, counsel=s brief, and appellant=s pro
se brief.  We find nothing in the record
that might arguably support this appeal. 
See Bledsoe v. State, 178 S.W.3d 824, 827‑28 (Tex. Crim.
App. 2005).  Accordingly, we affirm the
trial court=s judgment.       

                                                     C.  Motion to Withdraw
An appellate court may grant counsel=s motion to withdraw filed in connection
with an Anders brief.  Moore
v.  State, 466 S.W.2d 289, 291 n.1
(Tex.  Crim.  App. 
1971); see Stafford, 813 S.W.2d at 511 (noting that Anders
brief should be filed with request for withdrawal from case).  We note that counsel has not filed a motion
to withdraw in this case.  If counsel
wishes to file a motion to withdraw, he must file the motion no later than
fifteen days from the date of this opinion.
We order counsel to advise appellant
promptly of the disposition of this case and the availability of discretionary
review.  See Ex parte Wilson, 956
S.W.2d 25, 27 (Tex.  Crim.  App. 
1997).
FEDERICO G. HINOJOSA
Justice
 
 
Do
not publish.  See Tex. R. App. P. 47.2(b).
 
Memorandum
Opinion delivered and filed
this
the 6th day of July, 2006.